Per Curiam.

The same question is raised in this.case as in that of The Indianapolis and Cincinnati Railroad Co. v. Townsend, at the last term, in regard to the liability of the company for stock killed, the owner of which was not a proprietor of land, &c.; and as to that point, this case is governed by that (1).
The judgment for the plaintiff was for the value of the animal, and also for a docket-fee of five dollars. As to that amount the judgment is erroneous. If that amount, to-wit, 5 dollars, is remitted, the judgment will be affirmed; if not, it will be reversed. 8 Ind. R. 217.

 Ante, 38.